         Case 3:17-cr-00042-BAJ-RLB        Document 40     02/23/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 TARZAREO JONES NO. 17-00042-BAJ-RLB

                               RULING AND ORDER

      Before the Court is Petitioner's IMotion to Receive Credit for Time Served

(Doc. 39). Petitioner asserts that "he was arrested on 4/20/17 by the US Marshal and

he remain[ed] in custody until 10/19/17 with special condition [sic] set forth by the

Magistrate Judge Richard L. Bourgeois Jr. . . [and] that he isn't being rewarded for

the time spent in custody." (Doc. 39, at 1[^1-2).

      Petitioners motion is denied for the following two reasons. First, in Petitioner's


case, Petitioner was never actually in custody. The Government did not move for


detention in his case, and he was released with conditions. (Doc. 8, p. 1). While


18U.S.C.A. § 3585(b) provides that "a defendant shall be given credit toward the

service of a term of imprisonment for any time he has spent in official detention prior

to the date the sentence, the United States Supreme Court has long held that (<a

defendant suffers 'detention' only when committed to the custody of the Attorney

General; a defendant admitted to bail on restrictive conditions. . . is 'released'." Reno


v. Koray, 515 U.S. 50, 58 (1995). The likely reason the Bureau of Prisons ("BOP") has

not granted Petitioner tlie credit he asserts he is due is because Petitioner was
         Case 3:17-cr-00042-BAJ-RLB       Document 40      02/23/21 Page 2 of 3




released, albeit with conditions which restricted his liberty, during the time he

alleges he was in custody.


      Second, Petitioner's motion is denied as the sentencing court lacks the


authority to grant the relief Petitioner seeks. See In re United States Bureau of

Prisons, Department of Justice, 918 F.3d 431, 439 (5th Cir. 2019) ("[Tjhe district court

lacks the authority to award or deny credit, [thus] BOP is not bound by its decision.)

Regardless of the merit of Petitioner s claims, "[ajfter a district court sentences a

federal offender, the Attorney General, through the BOP, has the responsibility for

administering the sentence." United States v. Wilson, 503 U.S. 329, 335 (1992) (citing

18 U.S.C. § 3621(a)). If Petitioner is to obtain the relief he seeks, he must first pursue

it through the appropriate administrative channels. See id. at 335 ((<[T]he BOP

[maintains] detailed procedures and guidelines for determining the credit available

to prisoners. Federal regulations . . . affordQ prisoners administrative review of the


computation of their credits, and prisoners have been able to seek judicial review of

these computations after exhausting their administrative remedies." (emphasis


added; citations omitted)).
  Case 3:17-cr-00042-BAJ-RLB   Document 40   02/23/21 Page 3 of 3




Accordingly,

IT IS ORDERED that Petitioner's MOTION (Doc. 39) is DENIED.



                                           .J^
                  Baton Rouge, Louisiana, this
                                                 ^
                                               J * 'day of February, 2021




                               JUDGE BRIAN ^JAfKSON
                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA
